NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-3, 5-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an outdoor unit  for a central air conditioner, comprising: wherein a front side of the unit body is open, and the panel is arranged at the front side of the unit body; the unit body comprises two side walls spaced apart from each other in a left-right direction and a rear wall connected between rear ends of the two side walls; a front end of at least one of the two side walls has an extended wall that is parallel to the rear wall and extends towards a center of the unit body; the base is arranged on a front surface of the extended wall and is located on a side adjacent to the center of the unit body; a front surface of the panel has a mounting surface for arranging the pivot seat; the mounting surface is located on an end of the panel adjacent to the at least one of the two side walls, and the mounting surface obliquely extends backward from the center of the unit body to a side where the at least one of the two side walls is located.
The closest prior art references are: Bai (CN 101586838 A) and Jean (2019/0040665 A1):
Bai discloses an outdoor unit  for a central air conditioner, comprising: a unit body; at least one panel provided on the unit body to open and close the unit body, wherein an end of the panel is pivotally and detachably connected with the unit body through a pivot structure,

However, Bai in view of Jean do not disclose a front side of the unit body is open, and the panel is arranged at the front side of the unit body; the unit body comprises two side walls spaced apart from each other in a left-right direction and a rear wall connected between rear ends of the two side walls; a front end of at least one of the two side walls has an extended wall that is parallel to the rear wall and extends towards a center of the unit body; the base is arranged on a front surface of the extended wall and is located on a side adjacent to the center of the unit body; a front surface of the panel has a mounting surface for arranging the pivot seat; the mounting surface is located on an end of the panel adjacent to the at least one of the two side walls, and the mounting surface obliquely extends backward from the center of the unit body to a side where the at least one of the two side walls is located.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763